An unpub|ishelH order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvAoA

CLERK’S ORDER

_ (0>,1947 

 

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

 

JoHN DEMARoo, NO. 62963

Appellant,

VS. § gm  f

ALLsTATE INSURANCE ooMPANY, s § 

R d t.

€Sp°“ en APR 2 s 2013
TRAC|E K. L\ND\`:`MAN

@LE: “ ‘_N E l,E SQE R

    

ORDER DISMISSING APPEAL 

On April 9, 2013, this matter was docketed in this court
without payment of the requisite filing fee. On that same, this court
issueda notice directing appellant to pay the filing fee within 10 days.
The notice further advised that failure to pay the fee within the 10 days
would result in the dismissal of this appeal. To date, appellant has not
paid the filing fee or otherwise responded to this court’s notice.
Accordingly, cause appearing, this appeal is dismissed.

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: MM.L; l )\N§g. lL__/~:

ccc Hon. Adriana Escobar, District Judge
Law Office of Dale K. Kleven
Prince & Keating, LLP
Eighth District Court Clerk